DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-16, 18-27 and 29-34 are allowed. 
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by adding allowable subject matter from dependent claim 28 to independent claims 14, 24 and 33.  References Meadows U.S. Patent No. 9,274,337, Atsmon U.S. Pub. No. 2015/0294505, Mai et al. DE 10 013 478 A1, Gravino U.S. Pub. No. 2012/0001843, Corso U.S. Patent No. 10,155,482, Alaniz et al. U.S. Pub. No. 2015/0097861, Goldstein U.S. Pub. No. 2018/0184014 and Smyth U.S. Patent No. 8,708,884 are made of record as teaching the art of a mobile sensor apparatus for a head-worn visual output device usable in a vehicle.  However, none of the prior art teaches or suggests:  
from claims 14 and 24 – “a detector configured to detect movements of the vehicle, the detector including an antenna which is detachable from the mobile sensor apparatus and mountable on the vehicle, and is detachable from the vehicle and mountable on the mobile sensor apparatus;… the mobile sensor apparatus is configured to wirelessly receive position data of the vehicle when the antenna is detached from the mobile sensor apparatus and mounted on the vehicle;”
from claim 33 – “wherein the detector includes an antenna which is detachable from the mobile sensor apparatus and mountable on the vehicle, and is detachable from the vehicle and mountable  on the mobile sensor apparatus… wirelessly receiving position data of the vehicle when the antenna is detached from the mobile sensor apparatus and mounted on the vehicle;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Response After Final Action, filed 10/14/2021, with respect to the 35 U.S.C. § 103 Rejections of claims 14-16, 18-27 and 29-33 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the previous Office Action have been withdrawn. 
Applicant’s arguments, see Response After Final Action, filed 10/14/2021, with respect to the Objection to claim 28 have been fully considered and are persuasive.  The Objection of the previous Office Action has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Donna J. Ricks/Examiner, Art Unit 2612 

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612